 
   
 

    

 

*|N THE UN|TED STATES D|STR|CT COURT
FOR THE Ml_DDLE D|STR|CT OF PENNSYLVAN|A

wALTER ANDERsoN,
Piaintiff 3 civn_ AchoN No. 3:18-cv-1741
v. t , ‘ (Judge Caputo)
MicHAEL DoHMAN, er a/., l

Defendants

M E M 0 R A N D U M

Pro se P|aintiff Walter Anderson, a state inmate presently incarcerated at the
Frackville State Correctional institution (SC|-Frackvi||e), in Frackvi||e, Pennsy|vania, filed
this civil rights action pursuant to 42 U.S.C. § 1983 on August 12, 2018.1 (ECF No. 1.)
Prior to the Court’s screening of the Comp|aint, l\/lr. Anderson filed a motion to amend
(ECF No. 12) and an Amended Comp|aint (ECF No. 11). ln the Amended Comp|aint,
Plaintiff claims prison officials: (1) improperly denied his request for a single cell (Z-
code); (2) failed to reinstate his friend’s visiting privileges; and (3) mishandled his legal
mai|, interfering with his access to the courts. (ECF No. 11.) l\/lr. Anderson names the
following individuals as Defendants: John Wetzel, the Secretary for the Pennsy|vania
Department of Corrections (DOC); Kathy Brittain, Superintendent of SCl-Frackvi|le; and

David Radziewicz, the DOC’s Chief Compliance Ofticer of the Prison Rape E|imination

 

1 l\/lr. Anderson initially filed this action in the United States District Court for the Eastern
District of Pennsy|vania asserting claims against prison officials at SCl-Graterford and SC|-
Frackville. SCl-Graterford is in the Eastern District of Pennsy|vania while SCl-Frackvil|e is in
this district On August 30, 2018, after granting lVlr. Anderson leave to file in forma pauperis, the
Eastern District Court dismissed all claims related to prison officials at SCl-Graterford and
transferred the remaining claims to this Court. See ECF No. 7.

 

 

 

Act (PREA). A|so pending before then Court is Plaintiff’s unbriefed motion for preliminary
injunction (ECF _No. 2), motion for appointment of counsel (ECF No, 4) and motion to
reduce the number of copies of Hlings he must serve upon the Court and Defendants
(ECF No. 5). v

The Court proceeds to review and screen the Amended Comp|aint pursuant to
28 U.S.C. § 1915 and 28 U.S.C. §:1915A. For the reasons set forth below, the Court
will grant Mr. Anderson’s motion to file an amended complaint and accept his proposed
Amended Comp|aint. The Court will dismiss l\/lr. Anderson’s access-to-couits claim
based on his admitted failure to properly exhaust this claim prior to filing this action.
Plaintiff’s Z-code claim will be dismissed without prejudice pursuant to 28 U.S.C. §
1915(e)(2)(B). l\/lr. Anderson’s visitation claim survives the Court’s screening of the
Amended Comp|aint, Plaintiff will be granted leave to file a second amended complaintl

Plaintiff’s remaining motions will be denied.

ll. Standard of Review for Screening Pro Serln Forma Pauperis
Comp|aints

When a litigant seeks to' proceed in forma pauperis, without payment of fees, 28
U.S.C. §' 1915 requires the court to screen the complaint See 28 USC §
1915(e)(2)(B). Likewise, when a prisoner seeks redress from a government defendant
in a civil action, whether proceeding in forma pauperis or not, the court must screen the
complaint. See 28 U.S.C. § 1915A(a). Both 28 U.S..C. § 1915(e)(2)(B) and § 1915(A)
give the court the authority to dismiss a complaint if it is frivolous, malicious, fails to

state a claim on which relief may be granted, or seeks monetary relief from 'a defendant

 

 

  
 
   
   
  
 
 
 
   
  
   
  

  

 

who is immune from such ,re|ief. `See 28 U.S.C. § 1915(e)(2)(B)(i)-- (iii); 28 U.S.C. §
1915A(b)(1) - (2); Ba// v. Fam/'g//'o, 726 F.3d 448, 452 (3d Cir. 2013).

A complaint is frivolous if it lacks an arguable basis either in law or fact. yS<`-:»e
Mi'tche// v. Horn, 318 F.3d 523, 530 (3d Cir. 2003) (citing Ne/'tzke v. l/l/i/liams, 490 U.S.
319, 327-28, 109 S.Ct. 1827, 1832 r- 33, 104 L.Ed.2d 338 (1989)). |n deciding whether
the complaint fails to state a claim on which relief may be granted, the court employs
the standard used to analyze motions‘to dismiss under Fed. R. Civ. P. 12(b)(6). See
A//ah v.~ Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). -Under Rule 12(b)(6), the court
“must accept all of the complaint’s well-pleaded facts as true, but may disregard any
legal conclusions." Fow/er v, UPMC Shadysi`de., 578 F.3d 203, 210 - 11 (3d Cir. 2009)
(citing Ashcroft v. /qbal, 556 U.S. 662, 678-79, 129 S.Ct. 1937, 1949 - 50, 173 L.Ed.2d
868 (2009)). The court may also rely onexhibits attached to the complaint and matters
of public record. Sands v. McCorm/'ck, 502 F.3d 263, 268 (3d Cir. 2007)._

A complaint must contain “a short and plain statement of the claim showing that
the pleader is entitled to relief . . Fed. R. Civ. P. 8(a)(2). A complaint is required to
provide “the defendant fair notice of what the . . . claim is and the grounds upon which it
rests.” Phi/li'ps v. Cnty. of A//egheny, 515 F.3d 224, 232 (3d Cir. 2008) (quoting Bell Atl.
corp. v. TWomb/y, 550 u.s~.. 544, 555, 127 s.ci. 1955, 1964, 167 L.Ed.2d 929 (2007)).

n '_To test the sufficiency of the complaint, the court “must take three steps."
Connel/y v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016). First, a court must
- “take note of the elements a plaintiff must plead to state a claim." /d. (internal
quotationsand brackets om'itted). Second, the court must identify allegations that are

merely legal conclusions “because they . . . are not entitled to the assumption of truth."

 

 

 

 

 

/d. While detailed factual allegationsare not required, “[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not
suft”ice.” /qba/, 556 U.S. at 678, 129 S.Ct. at 1949 (citing Twombly, 550 U.S. at 555,
127 S.Ct. at 1964). Third, a court should assume the veracity of all well-pleaded factual
allegations and “then determine whether they plausibly give rise to an entitlement to
relief." Conne/ly, 809 F.3d at 787 (quoting /qba/, 556 U.S. at 679, 129 S.Ct. at 1949).

A complaint filed by a pro se plaintiff must be liberally construed and “held ‘to
less stringent standards than formal pleadings drafted by-lawyers.”’ Fantone v. Lati'ni,
780 F.3d 184, 193 (3d Cir. 2015i (citing Haines.v. Kerner, 404 U.S. 519, 520 - 21, 92
S.Ct. 594, 596, 30 L.Ed.2d 652 (.1972)); see also Erickson v. Pardus, 551 U.S. 89, 94,
127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081 (2007). Yet, even a pro se plaintiff “must
allege sufficient facts in their complaints-to support a claim." Mala v Crown Bay Mar/'na,
/nc., 704 F.3d 239, 245 (3d Cir.2013) (citation omitted). Pro se litigants are to be
granted leave to file a curative amended complaint even when a plaintiff does not seek
leave to amend, unless such an amendment would be inequitable or futile. See Estate

of Lagano v. Bergen Cnty. Prosecutor’s Off/'ce, 769 F.3d 850, 861 (3d Cir. 2014).

lll. Al|egations of the Amended Comp|aint

Mr. Anderson has been in the custody of the Pennsy|vania Department of
Corrections (DOC) continuously since 1984. He had'a single cell (i.e., he did not have a
cellmate) from 1994 to 2002, and then again from 2004 through 2017. (ECF No. 11, 11
14.) On December 18, 2017, Mr.-Anderson was transferred to SC|-Frackvi||e_and

housed with another inmate. Mr. Anderson asserts he “cannot defecate or urinate in the

 

 
 

    

 

cell while his cellie is presentand does not allow his cellies to do the same.” (ld:, 117.)
Plaintiff “has issues with pulling down his pants exposing himself in front of another man
as he watches" the Plaintiff use the toilet. (ld., 11 10.) Mr. Anderson does not attend
meals, so he can use the toilet in his cell when his cellmate is not present. During an
institutional lockdown, between December 21 - 23, 2017, Mr. Anderson was forced to
withhold his excrement for several days due to his inability to use the toilet in his
cellmate’s presence. Plaintiff alsohas trouble sleeping when housed with another
inmate. Plaintiff asked Defendants to issue him a chode, i.e. a single cel|, as is done
for transgenders, but his requests were denied. 7

Next, Mr. Anderson claims his due process rightsl were violated prison officials
terminated.the visitation privileges of his friend, l\/ls. Latisha Dudley. l\/ls. Dudley was
accused of violating the DOC’s visitation rules, but later cleared ofany wrongdoing
(/d., 11 18.) On May 23, 2018, Superintendent Brittain denied l\/lr. Anderson’s request to
have Ms. Dudley's visitation rights reinstated without giving him the opportunity to
demonstrate her innocence. (ld.,111117 - 20.)

Finally, Mr. Anderson claims that.on August 28, 2018, Secretary Wetzel issued a
mandatory lockdown of all state correctional institutions. During this time, all inmate
g mail delivery was stopped, and a new inmate mail processing policy was instituted (/d.,
11 22.) On September 7, 2018, prison ochials called lVlr. Anderson to the property room
to receive his legal_mail. He received additional legal mail a few days later. ln both
instances his legal mail involved`civil suits against the DOC and SCl-Frackville staff.
(/d., 11 26.) The correctional officer (CO) who delivered his legal mail opened it in Mr.

Anderson’s presence, checked it for contraband, and after determining there was no

 

 

contraband present, provided Nlr. Anderson with a copy of his legal mail. When Mr.
Anderson requested the original pieces of.mail, staff told him the originals would be held
for a period and then destroyed. (/d., 11`25'.) Mr. Anderson has no way of knowing if
prison ochials destroyed his legal mail. Likewise, he is uncertain whether they did so
without reading it. He fears that if prison staff read his legal mail they will interfere with
his ability to litigate his case. (/d., 11 27.) “On September 11, 2018, Plaintiff filed a
grievance concerning the original copy of his legal mail. The grievance is pending
review as of the filing of [his] Amended Comp|aint.” (/d., 11 28.) Mr. Anderson filed his
original Complaint on August 12, 2018.' (ECF No. 1 at 25.) He filed his Amended

Comp|aint on September 30, 2018._ (ECF No. 11 at 8.)

lV. Discussion

A. _ Mr. Anderson’s Admitted Non-`Exhaustion of his Lega|
Mail C|aim

Pursuant to the Prison Litigation Reform Act (PLRA), a prisoner is required to
pursue all available administrative remedies within the prison's grievance system before
bringing a civil rights action concerning~prison conditions in federal court. See Ross v.
Blake, _ U..S __ , _____, 136 S.Ct. 1850, 1855, 195 L.Ed.2d 117 (2016); 42
U.S.C. § 1997(e)(a) (“No action shall be brought with respect to prison conditions under
[42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison,
or other correctional facility until such administrative remedies as are available are
exhausted.”). Exhaustion in prisoner cases is mandatory. Ross, ___ U.S. at _,
136 S.Ct. at 1856 - 57. The “exhaustion requirement applies to all inmate suits about

prison life, whether they involve general circumstances or particular episodes, and

 

 

 

 

 

whether they allege excessive force or some other wrong.” Porter v, Nuss/e, 534 U.S.
516, 532‘, 122 S.Ct. 983, 992, 152`L.Ed.2d 12 (2002).

Section 1997(e)(a) requires “proper exhaustion” of available administrative
remedies Woodford v. Ngo, 548 U.S. 81, 93, 126 S.Ct._ 2378, 2387, 165 L.Ed.2d 368
(2006). “Proper” exhaustion requires a prisoner to “us[e] all steps that the agency holds
out, and [to do] so properly (so thatthe agency addresses the issues on the merits).”
(Id.) This means that the prisoner plaintiff must have completed "the administrative
` review process in accordance with the applicable procedural rules, including deadlinesl
as a precondition to bringing suit in federal court." (/d.) “[l]t is the prison’s
requirements, and not the PLRA, that define the boundaries of proper exhaustion.”
Jones v. Bock, 549 U.S. 199, 2_1'8, 127 S.Ct. 910, 923, 166 L.Ed.2d 798 (2007). Fai|ure
to comply'substantial|y with the procedural requirements of the applicable prison's
grievance system will result in a procedural default of the claim. Spru/'// v. Gi/lis, 372
F.3d 218, 227 - 32 (3d Cir. 2004); Rob/'nson v. Superintendent Rockview SC/, 831 F.3d
148, 153 (3d cir. 2016). '

As previously noted, under the PLRA, “exhaustion is a precondition for bringing
suit under § 1983." Small v. Camden Cnty., 728 F.3d 265, 269 (3d Cir. 2013).
Genera`lly, a prisoner’s failure to exhaust his available administrative remedies as to
each claim raised is an affirmative defense to be pleaded and proven by the defendant
See Ray v. Kerestes, 285 F.3d 287, 295 - 96 (3d Cir. 2002). However, where an
inmate’s complaint shows a failure to exhaust a claim on its face, it is subject to
dismissal pursuant to Fed. R. Civ. P. 12(b)(6) Jones, 549 U.S. at 215, 127 S.Ct. at 921

(“A complaint may be subject to dismissal under Rule 12(b)(6) when an affirmative

 

 

 

 

defense appears o'n its face.") (quoting -Loveto v. Lap/'na,' 258 F.3d 156, 161 (3d Cir.
2001)). - `

~ `Comp|iance with, and the “availability” of administrative remedies is a question of
law district courts can decide, without the presence of a jury, even if there are disputed
facts. See Smal/, 728 F.3d at 270 - 71._ However, prior to doing so, district courts must
give “some form of notice to the parties and an opportunity to respond." Pa/ad/'no v.
Newsome, 885 F.3d 203, 211 (3d Cir. 2018). Here, because no further development of
‘ the record is necessary to address the exhaustion of Mr. Anderson’s legal mail claim,
the Court can dismiss it sua sponte when screening the Amended Complaint

There are no factual disputes regarding Mr. Anderson’s exhaustion of his legal
mail claim. ln his Amended Complaint Plaintiff admits his legal mail claim accrued “after
the filing of the initial complaint". (ECF No. 11, 1111 34 - 35 and ECF No. 12, l\/lot to
Amend. Compl., 11 3.) Additionally, he concedes that his grievance concerning his legal
mail claim “is pending review as of the filing of [his] Amended Complaint.” (ECF No.
11, 11 28.) From the face of the Amended Comp|aint, Mr. Anderson acknowledges that
there is an administrative grievance procedure available to him but that he did not
complete the grievance process with respect to his legal mail claim before filing his
Complaint or Amended Complaint See Ahmed v. Dragovich, 297 F.3d 201 (3d Cir.
2002) (exhaustion requires completion of the entire administrative remedy process prior
to filing suit) (emphasis added). Because it is apparent from the face of the Amended
Complaint that Mr. Anderson is barred from pursuing federal relief as to his legal mail in

this`action, this claim will be dismissed pursuant without leave to amend.2

 

2 Our ruling today does not preclude Mr. Anderson from ming a separate action raising
the same claim once he has exhausted his available administrative remedies

 

 

 

B. Mr. Anderson does not have a Constitutional right to a
Single Ce|l. ` '

"lt is well established that the decision where to house inmates is at the core of

prison administrators' expertise." McKune v. l_/`/e, 536 U.S. 24, 39,, 122 S.Ct. 2017,

2027, 153 L.Ed.2d 47 (2002). An inmate does not have a protected liberty interest
arising from the Due Process Clause. to be assigned to a particular custody level,
security classification, or place of confinement See l/l/i`/kinson i/. Aust/'n, 545 U.S. 209,
221 - 22, 125 S.Ct. 2384, 2393, 162 l_.Ed.2d 174 (2005) (finding that the Constitution
does not give rise to_|iberty interest in avoiding transfers to more adverse conditions of
confinement),' see also Thomaston v. Meyer, No. 12-4563, 2013 WL 2420891 (3d Cir.,
Jun. 5, 2013)(holding that denial of inmate’s request for Z code status is not a
deprivation of a protected liberty i»nterest). Likewise, “the denial of Z-code status, by
itself, is not cruel and unusual punishment and does not rise to the level of an Eighth
Amendment violation." Mattls v_. Dep't of Corr.,' No. 16-0306, 2017 WL 6406884, at *12
(w.D. Pa. Dec. 15, 2017) (citing cei/bok v. Prrson Hea/rh servs., /nc., No. 07-8, 2009
WL 2038235, at *8 (W.D. Pa. July 8, 2009)).

Mr. Anderson fails to state a claim upon which relief can be granted based on the
denial of a single cell or Z-code. ' Plaintiff is aware the DOC has a~Z-code policy that
allows certain inmates to receive a single cell and that he “does not fit_ none of the [ ]

qualifications.” 3 (ECF No. 2.)\ Plaintiff understandably would prefer a single cel|, but he

 

3 “[T]here exists a system in the PA Department of Corrections where prisoners that '

can not be placed in cells with other prisoners for various reasons (assaultive behavior, mentally

 

 

 

 

does not have a right to choose his cell assignment He does not allege that he suffers
from a serious medical’or mental health need that requires he receive a Z-code status.
Likewise, to the extent he argues that requiring him to double cell exposes him to
_ possible assault, he does not allege any facts to suggest that his cellmate made sexual
advances toward him and t_hat after advising staff, he was not removed from the cell.
He does not allege his cellmate ever harmed him. Mr. Anderson’s»c|aim that his request
for a single cell was not considered in the same manner as those made by transgender
inmates also fails to state a claim as he is not transgender. As alleged in the Amended
Comp|aint, Mr. Anderson fails to state a claim for which relief may be granted based on
the denial of his request for a single cell. Accordingly;'this claim is subject to dismissal
pursuant to 28 U.S.C. §-1915. However, since it is not clear that Pl,aintiffs amendment
of this claim would be futile, Mr. Anderson will be granted leave to amend to correct the

dehciencies of his denial of a Z-code claim.

C. Leave toAmend to file a Second Amended Comp|aint

Mr. Anderson will be granted twenty-one days to file a second amended
complaint to replead his"/Z-code' claim. lf Mr. Anderson decides to tile a second
amended complaint, he is advised he must clearly designate on the face of the
document that it _is the “Second Amended Complaint.” lt must bear the docket number
assigned to this case and must be.retyped (double spaced) or legibly rewritten (double

spaced) in its entirety, on the court-approved form.“ ln addition, the second "amended

 

l unstable, aggressive, homosexual, sexual predators, and transsexual) are given a single cell
status.” (ECF No. 2.)

4 ln the “Caption" section of the second amended complaint, Plaintiff must state the first
and'last namel to the extent he knows it,, of each defendant he wishes to sue. Plaintiff should

_1()_

 

 

 

 

complaint must be complete in all respects. lt,must be a new pleading which stands by
itself as an adequate complaint without reference to the [Complaint or Amended
Complaint] already filed."' Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa.
1992). lVlr.'Anderson is advised that any second amended complaint he may Hle
supersedes (replaces) the original and amended complaint already filed. ln addition, it
must be “retyped or reprinted so that it will be complete in itself including exhibits." l\/l.D.
Pa. LR 15.1; see also Vl/. Ru'n Studerit Hous. Assocs. l/. Huntlngdon Nat'/ Bank, 712
F.3d 165, 171 (3d Cir. 2013). Eonsequently, all causes of action alleged in the
Amended Complaint (ECF No. 11) that were not dismissed with prejudice and are not
included in the second amended complaint will be deemed abandoned and will not be
considered ln other words, Mr. Anderson’s failure to include either his visitation or Z-
code claim in the second amended complaint will result in the excluded claim being
waived by Plaintiff. `

l Mr. Anderson.is also advised that his'second amended complaint must be
concise and`direct. See Fed. R. Civ._P. 8(d). Each allegation must be set forth in
individually numbered paragraphs in short, concise and simple statements /d. The
allegations in the second amended complaint may not be conclusory. lnstead, Plaintiff
must plead facts to show how each defendant named is personally involved or directly
responsible for the alleged harm. ln other words, the allegations should be speciic
enough as to time and place and should identify the specific person or persons
responsib|e`for the deprivation of his constitutional rights and what each defendant did

that led to deprivation of his rights. /qbal, 556 U.S. at 676, 129 S.Ct. at 1948.

 

also indicate whether he intends to sue each defendant in his or her individual capacity, official
capacity, or both.

_11_

 

 

lf Plaintiff fails*to file a second amended complaint on the Court’s form within
twenty-one days, and in compliance with the Court’s instructions, the Court will proceed
strictly on his denial of due process claim with respect to his visitation with Ms. Dudley.
lf Mr. Anderson files a second amended complaint, the Court will review it pursuant to
28 U.S.C. § 1915 for frivolousness,\maliciousness and/or failure to state a claim.

Finally, Plaintiff is reminded of his obligation to advise the Court of any change of
address. - See l\/l.D. Pa. LR 83.18. His failure to do so will be deemed as his

abandonment of the lawsuit resulting in the dismissal of the action,

D. Motion for lnjunctive Relief

“Preliminary injunctive relief is an extraordinary remedy and should be granted
only in limited circumstances." Kos Pharm., /nc._ v.- Andrx'Corp., 369 F.3d 700, 708 (3d
Cir. 2004); ln determining whether to grant a preliminary injunction, a court must
consider whether the party seeking the injunction has satisfied four factors: “1) a
likelihood of success on the merits; '2) he or she will suffer irreparable harm if the
injunction is denied; 3) granting relief will not result in even greater harm to the
nonmoving party; and 4) the public interest favors such relief.” B/'mbo Bakeri'es USA,
/nc. v. Botricella, 613 F.3d 102, 109 (3d Cir. 2010) quoting Mi'/ler v. MltcheI/, 598 F.3d
139, 145 (3d Cir. 2010); see also Fed. R. Civ. P. 65.

l\/lr. Anderson seeks a Court mandate requiring prison officials to provide him
“with a temporary Z-code (single cell status) until the conclusion of this civil action."
(ECF No. 2.) As previously discussed, currently lVlr. Anderson fails to state a claim for

which relief may be granted based‘on Defendants’ denial of his request for a single cell.

_12_

 

 

 

As he has failed to demonstrate a likelihood of success on the merits on this claiml his

motion for injunctive relief will be denied.

E. Motion for Counsel

Although prisoners have no constitutional or statutory right to appointment of
counsel in a civil case, the Court has discretion to “request an attorney to represent any
person unable to afford counse|.” 28 U.S.C. § 1915(e)(1); see also Montgomery v.
Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Parham v. Johnson, 126 F.3d 454, 456 - 57
(3d Cir. 1997); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). “Appointing counsel for
an indigent civil litigant is ‘usually only granted upon a showing of special circumstances
indicating the likelihood of substantial prejudice to him resulting, for example, from his
probable inability without such assistance to present facts and legal issues to the court
in a complex but arguably meritorious case.’" Parkell v. Danberg, 833 F.3d 313, 340
(3d Cir. 2016) (quoting Smith-Bey v. Petsock, 741 F.2d 22, 26 (3d Cir. 1984)) (emphasis
in original). `

“[V]olunteer lawyer time is a precious commodity[,]” Montgomery, 294 F.3d at
499, so the decision to recruit counsel for an indigent prisoner`should be exercised
“discerningly.” /d. at 505 n. 10. The Third Circuit Court of Appeals has provided
guidance for the exercise of the district court’s discretion in this regard. At the
threshold, the Court must decide whether the plaintiffs case, “has some arguable merit
in fact and |aw." /d. at 499, A court need not appoint counsel “if the indigent’s chances

of success on the merits are extremely slim.” /d. at 500 (quoting Hodge v. Police

_13_

 

     

 

   

Officers, 802 F.2d 58, 60 (2d Cir. 1986)) (internal quotation marks and brackets
omitted). lf the threshold requirement is met, the Court then considers a number of
factors to determine whether to request counsel for an indigent party. These factors
include: (1) Plaintiff’s ability to present his own case; (2) the difficulty of the particular
legal issues; (3) the degree to which factual investigation will be necessary and the
ability of the plaintiff to pursue investigation; (4) Plaintiffs capacity to retain counsel on
his own behalf; (5) the extent to which a case is likely to turn on credibility
determinations; and (6) whether the case will require testimony from expert witnesses
Tabron, 6 F.3d _at 155 - 57. l lf the case““appears to have merit” and “most of the
aforementioned [Tabron1 factors have been met," the Third Circuit “instruct[s]” that the
district court “should make every attempt to obtain counsel." Montgomery, 294 F.3d at
505 (quoting Parham, 126 F.3d at 461) (internal quotation marks omitted) (alteration in
original).

ln the instant case, the Court cannot assess the complexity of the case or the
likelihood of success on the merits until it receives Mr. Anderson’s second amended
complaint or is notified that Plaintiff intends to proceed `on the sole surviving visitation
claim asserted in his Amended Complaint (ECF No. 11). The Court therefore will deny

Mr. Anderson’s motion for appointment of counsel at this time, without prejudice.

F. Motion for Reduction of Copies
Mr. Anderson states the DOC only permits indigent inmates like himself to
anticipate up to $10.00 per month on their inmate account for legal mail and`copying

charges (ECF No. 5.) Because of this |imitation, he seeks the Court “to grant a

 

 

  

  
  
  

 

  

 
  

  
  
  

 

  
  

 

  

    
  

 

 

reduction of copies from 8 copies to 4 copies, in regards to all ‘motions’ pertaining to
this civil action that the plaintiff must file with the Court.” (/d.) The motion will be
denied. When l\/lr. Anderson filed his motion, in the Eastern District of Pennsy|vanial
there were eight named _Defendants, requiring him to serve eight copies of every
document'he filed with the Court Presently there are only four Defendantsl Depending
on whether Mr. Anderson'files a second amended complaint this number may increase
or decrease. Therefore, atthis point the Court will not alter l\/lr. Anderson’s filing
requirements as prescribed by Ru|e 5 of the Federal Ru|es of Civil Procedure,
An appropriate order follows `

Date: April 9, 2019 /s/ A. Richard Caputo

A. R|CHARD CAPUTO
United States District Judge

 

_15_

 

 

 

